DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 11-13, 32, 34, 35, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2019/0208476).
 	Regarding claims 1, 11, and 34, Wu teaches a method of performing sidelink communications, comprising: 
 	determining, by a first client device, a first transmit power parameter for transmitting sidelink communications (the base station (first client device) may also indicate (determine), via broadcast information, which interfaces the terminal may use to transmit the sidelink information….the base station may further configure a sidelink resource pool for the terminal via the broadcast information, so that the terminal selects resources from the resource pool to transmit sidelink information. Furthermore, as the base station configures the sidelink resource pool for the terminal via the broadcast information, the base station may further configure a transmission power parameter via the broadcast information; paragraph 0067); 
 	transmitting, by the first client device to a second client device, a first sidelink transmission having a first power level corresponding to the first transmit power parameter (The transmission power parameter may be transmitted via an SL-TxParameters IE in the broadcast information…paragraph 0067. the terminal may first calculate the transmission power of its sidelink information according to the transmission power parameter configured by the base station and corresponding transmission power calculation formulae (such as formulae 1-6 described above), and then adjust the transmission power of its sidelink information with reference to the transmission power assistant information; paragraphs 0069, 0073, 0106, and 0111, especially paragraph 0069); and 
 	receiving, by the first client device from the second client device, a first sidelink reception having a second power level corresponding to a second transmit power parameter ( the terminal may transmit the transmission power assistant information to the base station, receive a transmission power parameter (as described above) selected or adjusted by the base station according to the transmission power assistant information, and calculate the transmission power of its sidelink information according to the selected or adjusted transmission power parameter and the corresponding transmission power calculation formulae (such as formulae 1-6 described above) In this implementation, the terminal may transmit the transmission power assistant information to the base station via a sidelinkUEInformation IE; paragraphs 0069, 0073, 0106, and 0111, especially paragraph 0073).
 	Regarding claims 2, 12, and 35, Wu teaches the method of claim 1, wherein the first transmit power parameter is received from a first base station (Paragraphs 0069, 0073, 0106, and 0109-0111, especially 0109 teaches  a base station 1400 may include a central processing unit (CPU) 1401. Paragraph 0111 teaches the central processing unit 1401 may be configured to: receive transmission power assistant information transmitted by a terminal; select or adjust a transmission power parameter with reference to the transmission power assistant information; and transmit the transmission power parameter to the terminal). 
 	Regarding claims 4, 32, and 37, Wu teaches the method of claim 2, wherein the first base station is configured to perform base station assisted sidelink communications, and wherein the first base station provides the first transmit power parameter based on an operating mode associated with the second client device  (the base station may also indicate, via broadcast information, which interfaces the terminal may use to transmit the sidelink information….the base station may further configure a sidelink resource pool for the terminal via the broadcast information, so that the terminal selects resources from the resource pool to transmit sidelink information. Furthermore, as the base station configures the sidelink resource pool for the terminal via the broadcast information, the base station may further configure a transmission power parameter via the broadcast information; paragraph 0067).
 	Regarding claims 6, 13, and 39, Wu teaches the method of claim 2, wherein the second client device is associated with a second base station and the second transmit power parameter is provided to the second client device by the second base station (Paragraph 0067… the base station may further configure a transmission power parameter via the broadcast information….. The transmission power parameter may be transmitted via an SL-TxParameters IE in the broadcast information).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0208476) in view of Zhang et al. (US 2018/0249419). 
 	Regarding claims 3, 31, and 36, Wu teaches the method of claim 2, wherein the second client device is associated with the first base station (FIG. 2 is a schematic diagram of discovery of UEs or establishment of sidelink communication when two UEs (UE1 and UE2) are both under coverage of a base station; paragraph 0005), but does not specifically teach the first transmit power parameter is equivalent to the second transmit power parameter.  
 	However, in related art, Zhang teaches the first transmit power parameter is equivalent to the second transmit power parameter (Paragraph 0017). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Zhang’s teaching about the first transmit power parameter is equivalent to the second transmit power parameter with Wu’s invention in order to establish device to device communications in a radio communication system.
Claims 5, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0208476) in view of Valliappan et al. (US 2017/0055285). 
 	Regarding claims 5, 33, and 38, Wu fails to teach the method of claim 2, further comprising: receiving, from the first base station, an uplink transmit parameter different than the first transmit power parameter, and transmitting, to the first base station, at least one uplink transmission having a transmit power level corresponding to the uplink transmit parameter.  
 	However, in related art, Valliappan teaches the method of claim 2, further comprising: receiving, from the first base station, an uplink transmit parameter different than the first transmit power parameter (It will be appreciated that adjustments to the uplink transmission parameters 312 may be conveyed to the access terminal 120 in different ways, including as part of different direct or broadcast messaging schemes as well as at different times; paragraph 0061. The transmission parameters 312 may include a transmission power parameter 402; paragraph 0062. See Fig. 4, uplink parameter 312 different than Tx power parameter 402), and transmitting, to the first base station, at least one uplink transmission having a transmit power level corresponding to the uplink transmit parameter (Paragraphs 0039; Claims 1 and 5).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Valliappan’s teaching about receiving, from the first base station, an uplink transmit parameter different than the first transmit power parameter, and transmitting, to the first base station, at least one uplink transmission having a transmit power level corresponding to the uplink transmit parameter with Wu’s invention in order to facilitate re-contending for access to the communication medium (See Valliappan, abstract).
Claims 7 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0208476) in view of Kliger et al. (US 2016/0286492). 
 	Regarding claims 7 and 40, Wu fails to teach the method of claim 6, wherein the first transmit power parameter corresponds to a standard power (SP) mode and the second transmit power parameter corresponds to a low power indoor (LPI) mode.  
 	However, in related art, Kliger teaches the method of claim 6, wherein the first transmit power parameter corresponds to a standard power (SP) mode and the second transmit power parameter corresponds to a low power indoor (LPI) mode (Claim 18….  a first data transmission from a device using first transmission parameters; instructions to enter a low power state; instructions to exit the low power state; and instructions to receive, after exiting the low power state, a second data transmission from the device using second transmission parameters that differ from the first transmission parameters, wherein the second data transmission is a first transmission received from the device after exiting the low power state (standard power)). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Kliger’s teaching about wherein the first transmit power parameter corresponds to a standard power (SP) mode and the second transmit power parameter corresponds to a low power indoor (LPI) mode with Wu’s invention in order to optimize overall network performance. 
Claims  9, 15, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0208476) in view of Ryu et al. (US 2020/0367173).
 	Regarding claims 9, 15, and 42, Wu fails to teach the method of claim 1, wherein the first transmit power parameter is a default power parameter based on the first client device not being associated with any base station.  
 	However, in related art, Ryu teaches the method of claim 1, wherein the first transmit power parameter is a default power parameter based on the first client device not being associated with any base station (Paragraph 0088…. The terminal may determine transmission power based on a default transmission power parameter. The terminal may determine uplink PUSCH transmission power and/or uplink PUCCH transmission power based on a default transmission power parameter. The default transmission power parameter may be used by the terminal to determine transmission power (that means default transmission power parameter not  being associated with any base station) before receiving a terminal-specific transmission power parameter (associated with base station)). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Kliger’s teaching about wherein the first transmit power parameter is a default power parameter based on the first client device not being associated with any base station with Wu’s invention in order to maintain power at an appropriate level. 
Claims  10 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0208476) in view of Ryu et al. (US 2020/0367173), and further in view of Qi et al. (US 2021/0058856).
 	Regarding claims 10 and 43, Wu fail to teach the method of claim 9, wherein the default power parameter corresponds to a very low power (VLP) mode.  
 	However, in related art, Qi teaches the method of claim 9, wherein the default power parameter corresponds to a very low power (VLP) mode (Paragraphs 0072, 0143, and  0155). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Qi’s teaching about wherein the default power parameter corresponds to a very low power (VLP) mode with Wu’s invention in order to conserve battery power.   
Allowable Subject Matter
Claims 8, 14, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 8, the prior art of record fails to teach the method of claim 6, further comprising: establishing an association with the second base station; receiving, from the second base station, the second transmit power parameter; and transmitting, to the second client device, a second sidelink transmission having the second power level corresponding to the second transmit power parameter.  
 	Regarding claim 14, the prior art of record fails to teach the apparatus of claim 13, wherein the at least one processor is configured to: establish an association between the apparatus and the second base station; receive, by the client device from the second base station, the second transmit power parameter; and transmit, to the client device, a second sidelink transmission having the second power level corresponding to the second transmit power parameter.  
 	Regarding claim 41, the prior art of record fails to teach the non-transitory computer-readable medium of claim 39, further comprising: establishing an association with the second base station; receiving, from the second base station, the second transmit power parameter; and transmitting, to the second client device, a second sidelink transmission having the second power level corresponding to the second transmit power parameter.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. (US 2020/0228247), Li et al. (US 2020/0163024), Liu et al. (US 2020/0068500), Mao et al. (US 2020/0068502), Yamada et al. (US 2020/0059337), Guo (US 2020/0022089), Okvist et al. (US Patent #10,477,559), Nam et al. (US 2019/0230599), Rajendran (US 2019/0200363), Venkatachalam Jayaraman et al. (US 2019/0141651), Nagaraja et al. (US 2019/0053166), Sun et al. (US 2019/0029040), Zhu et al. (US 2018/0242331), Nimbalker et al. (US 2018/0199338), Sawai et al. (US Patent #9,820,168), Wang et al. (US 2016/0381545), Murray (US 2016/0269964), Aydin et al. (US 2016/0255581), Hao et al. (US 2016/0219534), Kazmi et al. (US 2016/0183121), Baghel et al. (US 2015/0208332), Sartori et al. (US 2014/0269558), Alam et al. (US 2013/0329631), Papadogiannis et al. (US 2011/0110414), and Leinonen et al. (US 2011/0045786). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132